Name: Council Decision (EU) 2018/1474 of 28 September 2018 appointing two members and four alternate members, proposed by the Republic of Austria, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 247/7 COUNCIL DECISION (EU) 2018/1474 of 28 September 2018 appointing two members and four alternate members, proposed by the Republic of Austria, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Austrian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Michael HÃ UPL and Mr Herwig VAN STAA. (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Renate BRAUNER, Ms Brigitta PALLAUF and Ms Barbara SCHWARZ. (4) An alternate member's seat has become vacant following the appointment of Mr GÃ ¼nther PLATTER as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr GÃ ¼nther PLATTER, Landeshauptmann von Tirol,  Mr Michael LUDWIG, Landeshauptmann/BÃ ¼rgermeister von Wien; (b) as alternate members:  Ms Sonja LEDL-ROSSMANN, PrÃ ¤sidentin des Landtags von Tirol,  Mr Peter HANKE, Stadtrat fÃ ¼r Finanzen und Budget der Stadt Wien,  Ms Brigitta PALLAUF, PrÃ ¤sidentin des Landtags von Salzburg,  Mr Martin EICHTINGER, Landesrat fÃ ¼r Wohnen, Arbeitsmarkt und Internationale Beziehungen von NiederÃ ¶sterreich. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).